THIS SECURED DEBENTURE (THE “SECURITIES”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS. SECURED CONVERTIBLE REDEEMABLE DEBENTURE MAN SHING AGRICULTURAL HOLDINGS, INC. January 4, 2010 No.MSAH - 1 US$100,000 This Secured Convertible Redeemable Debenture (the “Debenture”) is issued on January 4, 2010 (the“ClosingDate”) by Man Shing Agricultural Holdings, Inc., a Nevada company, Unit 1005, 10/F, Tower, Hunghom Commercial Centre, 37 Ma Tau Wai Road, Hunghom, Kowloon, Hong Kong (the “Company”), to China Angel Assets Management Limited (together with its permitted successors and assigns, the “Holder”) as part of a Unit as defined in the Securities Purchase Agreement and pursuant to exemptions from registration under the Securities Act of 1933, as amended. ARTICLE I. Section 1.01Principal and Interest.For value received, the Company hereby promises to pay to the order of the Holder by January 4, 2013 (the “Maturity Date”)in lawful money of the United States of America and in immediately available funds the unpaid principal sum of $100,000 U.S. Dollars(US$100,000) together with interest on the unpaid principal of this Debenture at the rate of:(a) eight percent (8.00%) paid quarterly in U.S. Dollars, in arrears, with a default interest rate of sixteen percent (16.00%), payable quarterly in U.S. Dollars, in arrears.All payments will not be subject to deduction for withholding taxes, other taxes, transfer fees, currency commission expenses, or any other fees, expenses or commissions due on any payments to the holders to for internal transfers to provide the Company the money to pay the interest and principal due along with any other expenses of the Company due to the Holder hereunder.Interest shall be computed on the basis of a 360-day year and the actual days elapsed. Section 1.02Optional Conversion.The Holder is entitled, at its option, subject to the limitations set forth herein, to convert, and sell on the same day or at any subsequent time, at any time and from time to time, until payment in full of the remaining outstanding principal balance ofthis Debenture, plus any interest, all or any part of the principal amount of the Debenture, plus accrued interest, into shares (the “Conversion Shares”) of Common Stock at the price per share equal to two dollars ($2) per share (the “Conversion Price”).No fraction of shares or scrip representing fractions of shares will be issued on conversion, but the number of shares issuable shall be rounded to the nearest whole share.To convert this Debenture, the Holder hereof shall deliver written notice thereof, substantially in the form of
